DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered. Applicant’s submission of a response on 2/19/2021 has been received and considered. In the response, Applicant amended claim 1. Therefore, claims 1 – 20 are pending.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dickens et al. (US Patent No. 6,618,774) in view of Pelkey (US Patent No. 6,078,311). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the computer-end interface circuit of Dickens to detect analog signals or channels from a joystick adapter in view of Pelkey as it would allow the circuitry to determine the a plurality of actuatable input mechanisms. 

As per claim 3, Dickens et al. discloses the actuatable input mechanism comprises one or more potentiometers (see Col. 3, lines 25 – 41).
As per claim 4, Dickens et al. discloses the actuatable input mechanism comprises a switch (see Col. 3, lines 25 – 41). 
As per claim 5, Dickens et al. discloses comprising a plurality of inputs (see Fig. 1:108, 109, 110, 111, 112).
As per claim 6, the plurality of inputs comprises an analog input and a digital input each comprising circuitry configured to determine a type of actuatable input mechanism connected (the plurality of inputs can be analog and digital input signals, see Col. 3, line 54 – Col. 4, line 12). 
As per claim 7, Dickens et al. discloses the control device connector comprises one of a USB connector (see Col. 5, lines 5 – 30). 
As per claim 8, Dickens et al. discloses the computing device input system is a video game controller system (the keyboard and/or joystick are construed as types of game controllers, see Fig. 1:333 and Col. 3, lines 54 – 67). 

Allowable Subject Matter
	As stated in the previous office action, claims 9 - 20 are allowable over the prior art.  Additionally, the Examiner suggested the applicant to amend claim 1 with similar limitations of claim 9. 
Response to Arguments
Applicant's arguments filed on 2/19/2021 have been fully considered but they are not persuasive. Applicant argues that Dickens in view of Pelkey does not expressly disclose the newly amended language, the Examiner respectfully disagrees. Pelkey teaches an analog mode structure wherein the game adaptor card includes elements required in a conventional game adapter card including an analog timer circuit and four analog signal lines or channels. The four analog signal lines or channels from the joystick adapter port and four button signal lines from the joystick adapter port. In addition, there are four capacitors corresponding to the four analog channels. The four button channels are transmitted in parallel to the buffer in the microcontroller and to the tri-state buffer. All inputs and outputs of the analog switch have four conductors, and so there are four programmable resistors connected to the analog switch with outputs connected to four voltage shifters. The four conductors of the analog timer are combined in an OR gate to produce the CALIB INHIBIT signal to the processor. The four position channels from the voltage level shifters the four button channels combine as an 8-channel input to the analog input buffer. On balance, the prior art system uses analog circuitry to process and distinguish between different actuatable input mechanisms. Therefore, the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D/Examiner, Art Unit 3715   

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715